DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.
 

Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 	(1) “control components operable to selectively regulate delivery of one or more system resources to one or more of the heating elements” in claim 1.
computing components comprising logic to ensure the control components deliver no more than the associated budget” in claim 1 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(1) “control components” (claim 1 at line 5) is interpreted as “logic and circuitry” (para.0205 of instant publication application).
(2) “computing components” (claim 1 at line 10) is interpreted as “controller and memory” (paragraph 0204).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



 	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites “wherein the control components are further configured to drive the heating elements with a maximum power density available within an allocated power budget to achieve a desired cooking result, by sequentially or simultaneously powering one or more of the heating elements to spatially cover different regions of the one or more food substances in accordance with a heating algorithm, wherein, according to the heating algorithm, each of the heating elements is configured to consume none or at least a portion of the allocated power budget such that a sum of the respective portions of the allocated budget consumed by the heating elements does not exceed the allocated power budget” at lines 13-21. It appears the above underlined claim limitations conflict with each other because if examiner select consume none of allocated power budget then this limitation will conflict with sequentially or simultaneously powering at least one heating element (i.e., at least one heating element is powering).   




Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 2016/0029829).
 	Regarding claim 1, Klein discloses “a cooking appliance” (figs.1-8) comprising: 
 	“a cooking chamber” (fig.1, 14, para. 0021, i.e.,  internal heating compartment 14);
 	“a plurality of heating elements” (fig.3, 32 and 34) “configured to heat one or more food substances within the cooking chamber” (para.0021);
 	“control components” (para.0023, i.e., control circuitry and control algorithms) “configured to selectively regulate delivery of one or more system resources to one or more of the heating elements” (paragraph 0023, i.e., control circuitry configured to control the heating elements … independence upon a user input, and according to the control algorithms);
 	“a user interface” (paragraph 0023, i.e., the user interface 24) “configured to allocate the one or more system resources to one or more of the plurality of heating elements within a budget associated with each allocated system resource” (para.0023, i.e., the user interface is electrically connected to, and configured to control operation of the heating elements 32, 34); and
para.0023, i.e., microprocessor and memory) “to ensure the control components” (microprocessor is the brain of the device that is used to communicate with the control circuitry in order to control the heating elements) “deliver no more than the associated budget for each of the one or more system resources” (para.0023, all, in particular at lines 10-15,  i.e., the both upper and two lower heating elements may be selectively operated at … full wattage.) “during execution of a recipe” (abstract. Please noted that different cooking mode produce different type of cooking outcome so that each cooking mode can be considered as a recipe in order to produce desired cooking result);   
 	wherein the control components are further configured to drive the heating elements within a maximum power density available within an allocated power budget to achieve desired cooking result, by sequentially or simultaneously powering one or more of the heating elements to spatially cover different regions of one or more the food substances in accordance with a heating algorithm” (para.0005, i.e., a toaster and convection oven having multiple pre-programmed operating modes. Abstract, i.e., the user controls allowing the user to program a dual cook mode including a first a first cooking mode and a second cooking mode … The control unit operatively connected to the user interface and to the heating mechanism. The control unit operation of the heating mechanism in dependence upon the signal to run the first cooking mode and the second cooking mode sequentially without further input from the user. Para.0023, i.e., the user interface 24 is electrically connected to, and configured to control, operation of the heating elements 32, 34 and the convection fan 36.  In particular, the user interface 24 includes a control unit/microprocessor (not shown) and control circuitry configured to control the heating elements 32, 34 … in dependence upon one or more user inputs, and according to control algorithms stored in memory. Importantly, the upper and lower heating elements 32, 34 are independently controllable by the microprocessor and control circuitry.  In particular, both the three upper and two lower heating elements 32, 34 may be selectively operated at … full wattage. For example, user can program a heating program to operate the heating elements 32, 34 at full wattage for both first and second cooking modes. Examiner interpreted that an allocated power budget means a total power budget to operate all the heating elements 32, 34 at full wattage),
 	wherein, “according to the heating algorithm, each of the heating elements is configured to consume none or at least a portion of the allocated power budget such that a sum of the respective portions of the allocated budget consumed by the heating elements does not exceed the allocated power budget” (Para.0031, i.e., to select BAGEL mode … the control unit controls the heating elements 32, 34 to provide full heat on the top and half on the bottom. Examiner interpreted that allocated power budget can be a total resource energy budget for operating both heating elements 32 and 34 at full power (see para.0023-0024) so that during the BAGEL mode the heating elements does not exceed the allocated power budget). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the heating elements operated at the same time in order to operate and control multiple the heating element at the desired wattage at the same time because all the heating elements can be turn on or turn off or provided at desired wattage at the same time (para.0023). Additionally, examiner takes Official Notice that “simultaneously powering one or more heating elements” is well known in the art in the toaster cooking device. 

Regarding claim 5, Klein discloses “the cooking chamber includes a plurality of cooking zones” (fig.3 shows the cooking chamber having a plurality of cooking zones. There can be upper cooking zone and lower cooking zone); wherein “the heating elements are selectively configured to heat one or more food substances within each of the plurality of cooking zones” (para.0023, i.e., the three upper and two lower heating elements 32, 34 may be selectively operated at zero wattage, full wattage or a selected wattage between zero and full wattage. For example, one or both the heating elements 32, 34 may be operated at half wattage); and wherein “a heating algorithm is configured to distribute the associated budget for one or more system resources across multiple heating elements to selectively heat one or more food substances within each of a plurality of cooking zones, without exceeding the associated budget” (para.0030. The heating algorithm can be TOAST mode to allow user select desired toast shade from 1 to 7 without exceeding the associated budget or power).
  	Regarding claim 9, Klein discloses “the user interface does not provide an indication to the user of the budget associated with each allocated system resource” (fig.1, 24 pointed at the user interface. However, the user interface does not indicate the budget associated with each allocated system resource where the budget or each allocated system resource refer to the power or wattage).
 	Regarding claim 10, Klein discloses “the interface facilitates user control of the heating elements and associated consumption of a system resource” (fig.1 shows the user interface allows user to select the desired cooking mode such as SANDWICH mode that allows user to select the particular cooking mode to control heating elements at different power level or consumption of a system resource. See para.0036, all, i.e., the control unit controls the upper heating elements to operate at half power to melt cheese or the like and the bottom heat elements to operate at full power to crisp the bread).
 	Regarding claim 11, Klein discloses “the control components include logic and circuitry” (para.0023, i.e., control circuitry and control algorithms) “to facilitate automatic allocation of one or more system resources to the plurality of heating elements in accordance with the associated budget for one or more system resource budget and/or user settings” (See para.0036, all, i.e., the control unit controls the upper heating elements to operate at half power to melt cheese or the like and the bottom heat elements to operate at full power to crisp the bread).



 	Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 2016/0029829) in view of Rober et al. (US 2015/0289324).
 	Regarding claim 2, Klein discloses “adjust the heating algorithm” (para.0023) and “one of the one or more system resources is power, current or energy” (the one or more system resources is the wattage that can be power or energy, and the combination of current and voltage. Please noted that wattage (watt) is voltage times current). 
 	Rober et al. teaches “a camera configured to capture an image of an interior of the cooking chamber” (para.0015, i.e., at least one infrared thermal imaging camera having a field of vision in the heating chamber), wherein “the computing components are further configured to dynamically adjust the heating algorithm based on the image” (Para.0015, i.e., wherein the at least one infrared thermal imaging camera generates a set of temperature signals … the controller is programmed to receive the set of temperature signals and adjust a cooking parameter based on the values of the temperature signals in the received set of temperature signals. Para.0039, i.e., The term "cooking parameters" includes variables that may be adjusted to carry out a desired cooking operation, including cooking time, power level … Cooking parameters may be adjusted as part of a cascade control scheme wherein a secondary cooking parameter controller (i.e., a temperature controller) adjusts a cooking time or power level controller to carry out a cooking operation). Klein teaches a cooking device. Robert et al. teaches a cooking device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Klein with Rober et al., by adding Rober et al.’s image camera to provide feedback to Klein’s controller, so as to adjust the desired cooking parameter based on user preference (para.0015 and 0039) as taught by Rober et al. 
 	Regarding claim 4, modified Klein discloses “one or more system resources comprises power” (Klein, the one or more system resources is the wattage that can be power or energy, and the combination of current and voltage. Please noted that wattage (watt) is voltage times current) and “the control components are power control components” (Klein, para.0023, i.e., control circuitry and control algorithms); and wherein “the power control components are operable to regulate received electrical power in accordance with system power constraints as indicated by the associated budget for the resource” (Klein, paragraph 0023, i.e., control circuitry configured to control the heating elements … independence upon a user input, and according to the control algorithms).




Claims 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 2016/0029829) in view of Rober et al. (US 2015/0289324) as applied in claims 2 and 4 above, and further in view of Shukla et al. (US 2007/0084852).
 	Regarding claim 3, Klein discloses “one or more system resources comprises power” (para.0023, all, in particular at lines 10-15,  i.e., the both upper and two lower heating elements may be selectively operated at zero wattage (OFF), full wattage or a selected wattage between zero and full wattage, For example, one or both of the heating elements 32, 34 may be operated at half wattage. Please noted that wattage is the one or more system resources or power) and “the control components comprise power control components” (para.0023, i.e., control circuitry and control algorithms. Please noted that control components is the power control components); and wherein “the power control components” (para.0023, i.e., control circuitry and control algorithms is power control components. Please noted that control components is the power control components) “are configured to receive electrical power from an external resource” (the control components are capable of receiving electrical power from an external resource such as residential wall outlet in order to operate the cooking device) and “allocate the received electrical power between the plurality of heating elements to implement the heating algorithm” (para.0030 discusses about one of the heating algorithm such as the TOAST mode that allow user to select a desired toast shade from 1 to 7. This suggest that the heating algorithm is pre-implemented to allow user to select a desired toast shade at different heating level in order to create different toast shade from 1 to 7).
 	Klein is silent regarding the power control components comprise power control logic for tracking power usage for each of the heating elements and selecting one of the plurality of heating elements for activation.
Shukla et al. teaches “the control components comprise power control components” (fig.1, 14, 24, 24s, 26 and 26s and Table 1 or 2. See para.0023-0024); and wherein “the power control components” (fig.1, 14, 24, 24s, 26 and 26s) are “operable to receive electrical power from an external resource” (the control components are capable of receiving electrical power from an external resource such as residential wall outlet in order to operate the device), “the power control components” (fig.1, 14, 24, 24s, 26 and 26s) comprise “power control logic” (on pg.3, Table 1 or Table 2 is a chart of a power control that is considered as a logic that can be used to determine power level on the display such as Lo, 1.0, 2.0 … Hi, and output power % such as 1-100 to allow user to determine the power usage) “for tracking power usage for each of the heating elements” (on pg.3, Table 1 or Table 2) and selecting one of the plurality of heating elements for activation” (para0029, i.e., power unit 14 also delivers pulse width modulated output current to each heating element 20 to produce the desired output power to power the heating elements). Klein teaches a cooking device having controller devices and user interface. Shukla et al. teaches electronic controller for cooking device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Klein with Shukla et al., by adding Shukla’s power control components (fig.1, 14, 24, 24s, 26 and 26s and Table 1 or 2) to Klein’s cooking device, to allow user to control a precise level of heating (para.0005) and provide very low levels of heat to allow user for warming operations (para.0006) as taught by Shukla et al. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of controlling a precise level of heating (para.0005) for heating or warming.
 	Regarding claim 6, modified Klein discloses the user interface.

 	Shukla et al. teaches “the user interface” (fig.1, 14, 24, 24s, 26 and 26s and Table 1 or 2) provides “an indication of the budget associated with each of the allocated system resources” (para.0024, i.e., a power level display 26, 26s and para.0025, all, i.e., each power level display 26, 26s … for indicating a power level or setting based on a level chosen by the user). Klein teaches a cooking device having controller devices and user interface. Shukla et al. teaches electronic controller for cooking device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Klein with Shukla et al., by adding Shukla’s power control components (fig.1, 14, 24, 24s, 26 and 26s and Table 1 or 2) to Klein’s cooking device, to allow user to control a precise level of heating (para.0005) and provide very low levels of heat to allow user for warming operations (para.0006) as taught by Shukla et al. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of controlling a precise level of heating (para.0005) for heating or warming.
 	Regarding claim 7, modified Klein discloses wherein “the computing components” (Klein, para.0023, i.e., microprocessor and memory) are “configured to project a recipe outcome based on user-configured allocation of system resources to the plurality of heating elements” (Klein, para.0031, user can select BAGEL mode and selected toast shade from 1 to 7 in order to control heater and project a recipe outcome. In the BAGEL mode, the control unit controls the heating elements 32, 34 to provide full heat on the top and half on the bottom); and “the indication to the user of the associated budget of one Klein, para.0031, user can select BAGEL mode and selected toast shade from 1 to 7 in order to control heater and project a recipe outcome. In the BAGEL mode, the control unit controls the heating elements 32, 34 to provide full heat on the top and half on the bottom. Please noted that the BAGEL mode indicates the heaters are full heat on the top and half on the bottom and effect of the recipe outcome can be selected to desired toast shade).
 	Shukla et al. teaches “the indication to the user of the budget associated with each of the allocated system resources” (on pg.3, Table 1 or Table 2 is a chart of a power control that is considered as a logic that can be used to determine power level on the display such as Lo, 1.0, 2.0 … Hi, and output power % such as 1-100 to allow user to determine the power usage) comprises an indication of a remaining system resource budget and/or “an indication of a current system usage during operation of one or more of the heating elements” (on pg.3, Table 1 or Table 2 is a chart of a power control that is considered as a logic that can be used to determine power level on the display such as Lo, 1.0, 2.0 … Hi, and output power % such as 1-100 to allow user to determine the power usage). Klein teaches a cooking device having controller devices and user interface. Shukla et al. teaches electronic controller for cooking device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Klein with Shukla et al., by adding Shukla’s power control components (fig.1, 14, 24, 24s, 26 and 26s and Table 1 or 2) to Klein’s cooking device, to allow user to control a precise level of heating (para.0005) and provide very low levels of heat to allow user for warming operations (para.0006) as taught by Shukla et al. One skilled in the art would have been motivated 
 	Regarding claim 8, modified Klein discloses “the computing components” (Klein, para.0023, i.e., microprocessor and memory) are further “configured to adjust the heating algorithm in view of a projected recipe outcome” (para.0031, user can select BAGEL mode and selected toast shade from 1 to 7 in order to control heater and project a recipe outcome. In the BAGEL mode, the control unit controls the heating elements 32, 34 to provide full heat on the top and half on the bottom. Please noted that the BAGEL mode is a heating algorithm that allow heater to adjust heating level) and/or budgeted system resource status; wherein “the indication to the user includes an adjusted cooking time” (Klein, para.0031, i.e., if the bagels are not tasted to a desired shade, 30 seconds of the toasting time may be added by depressing the add time button 44) and/or other recipe adjustments; and wherein “the computing components are further configured to facilitate user-configured allocation of a system resource to the plurality of heating elements to heat a plurality of zones within a multi-zone cooking chamber” (para.0030-0038. Please noted that user can further select different modes for cooking such as BAKE mode, PIZZA mode, SANDWICH mode, KEEP WARM mode and LEFTOVER mode to control heating elements at different or same power levels. For example: The SANDWICH mode allows the upper heating elements to operate at half power to melt cheese and the bottom heating elements to operate at full power to crisp the bread).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 2016/0029829) in view of Westerberg et al. (US 5,517,005).
 	Regarding claim 12, Klein discloses the heating elements.
 	Klein is silent regarding quartz-tungsten-halogen heaters for the heating elements
 	Westerberg et al. teaches “quartz-tungsten-halogen heaters” (col.2 at lines 13-20, i.e., one or more quartz halogen tungsten lamps) for the heating elements. Klein teaches a cooking device having heating elements. Westerberg et al. teaches a cooking device having quartz-tungsten-halogen heaters. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Klein with Westerberg et al., by replacing Klein’s heating element with Westerberg et al.’s quartz-tungsten-halogen heaters, to provide high speed,  high equality cooking food item by impinging high intensity visible and infrared radiation onto a food item, thereby cooking the item at an accelerate rate over the use to infrared cooking alone (col.2 at lines 8-13). One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of cooking the item at an accelerate rate over the use to infrared cooking alone (col.2 at lines 8-13) as taught by Weserberg et al.
One skilled in the art would have found it obvious to substitute Klein’s heating elements with Westerberg et al.’s heating elements because they are both recognized by the art for the same purpose of heating food items. MPEP 2144.06.
 	
 

Allowable Subject Matter
 	 Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Response to Arguments
 	Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive. 
 	(1) Applicant argues “claim interpretation under 35 USC 112 (f) …” on pages 8-9 of remark.
 	In response, examiner respectfully disagrees because it is case by case basis. In this case, the terms “computing components” and “control components” are not well known terms (i.e., the standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure) and thus these terms is treated as non-structural generic holder and will invoke 112f.
 	(2) Applicant argues “35 USC 112b … the amendment to claim 13 overcome the rejection” on page 9 of remark.
 	In response, examiner agreed that the amendment to claims overcome 35 USC 112. Thus, 35 USC 112 rejections have been withdrawn.

 	In response, the amendment to claims changed the scope of invention. However, examiner has changed the claim interpretations in current rejections. For example: Abstract discuss about user to program a dual cook mode including a first a first cooking mode and a second cooking mode. Then, para.0023 further discuss about both the three upper and two lower heating elements 32, 34 may be selectively operated at … full wattage. This suggest that user is allow to program a heating program such that the heating program can include the heating elements 32, 34 operated at full wattage for both first and second cooking modes. Examiner interpreted that “a maximum power density within an allocated power budget” means “a total power budget required to operate all the heating elements 32, 34 at full wattage or a maximum power density”.
 	(4) Applicant stated “Withdrawn Claims - rejoinder …” on page 11 of remark.
 	In response, the method claim does not have the parallel scope with claim 1. Examiner suggest to cancel the method claims 14-26.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.